DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous office action has been withdrawn, as claim 15 was erroneously included in the new rejection including Liu.  As claim 15 was not amended, the rejection of claim 15 has separated and been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 12-13, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuth et al. (US 2009/0048505; hereinafter Kuth) in view of Haras et al. (US 2008/0292048; hereinafter Haras), Yamada (US 2016/0067008), and Liu et al. (US 2006/0241393; hereinafter Liu.
Kuth shows a method of operating a magnetic resonance MR imaging system, comprising typical components such as a main magnet with regard to positioning a subject of interest to be imaged (abstract), the MR imaging system including an examination space and a graphical user interface ([0038], [0054]), wherein the method comprising: displaying at least one MR image obtained from an MR scan on the graphical user interface, and displaying at least one information in the at least one MR image indicating a position relative to the examination space (display outline of patient’s body together with outline of homogenous area of the MR scanner, [0054]); and comparing a desired position and a desired orientation of the subject of interest with the at least one displayed information wherein the step of comparing a desired position and orientation of the subject of interest comprises applying an image analysis algorithm for segmentation to the at least one MR image (segmenting, [0054]; [0046]), and the step of displaying at least one information includes displaying information that represents at least one spatial relation between a desired position and orientation of the subject of interest and a result of the step of applying an image analysis algorithm for segmentation (display outline of patient’s body together with outline of homogenous area of the MR scanner, [0054]).
Also, based on a result of the step of comparing, deriving at least one corrective action for positioning the subject of interest on the patient table top towards at least one out of the desired position and the desired orientation, and carrying out the at least one derived corrective action ([0046]-[0047]); the step of displaying at least one information comprises displaying graphical information and the step of comparing comprises comparing at least-3- one out of a desired positioning and a desired orientation of the subject of interest with the at least one displayed graphical information ([0046]-[0047]); wherein the step of deriving at least one corrective action for positioning the subject of interest is followed by a further step of displaying information representing the at least one corrective action to the subject of interest to be imaged ([0046]-[0047]); the at least one information in the at least one MR image indicating the position relative to the examination space is the position relative to a magnetic isocenter of the MR imaging system (display outline of patient’s body together with outline of homogenous area of the MR scanner, [0054]).
While Kuth describes obtaining initial position data, Kuth fails to explicitly refer to obtaining initial orientation data to use in the comparison of the patient’s arrangement on the table.  Also, Kuth fails to show the patient laying on the table top.  Also, Kuth fails to show displaying three orthogonal images.
Haras discloses a method and system for displaying tomography data of a patient.  Haras teaches obtaining initial orientation data to use in a comparison for the patient’s arrangement laying on a table ([0015]-[0018], [0042]-[0043]); wherein a magnetic isocenter of a quasi-static magnetic field of the MR imaging system defines a center of a Cartesian coordinate system, and wherein displaying the information in the at least one MR image indicating the initial position and orientation of the subject of interest relative to the examination space includes displaying an orientation of the subject of interest with respect to at least one plane in the Cartesian coordinate system (Cartesian coordinates, planes defined by x, y, z axes; [0042]-[0043]). 
Yamada discloses an image display apparatus and method.  Yamada teaches displaying three orthogonal images (Figure 3).
Liu discloses a positioning device for a coil of an MRI system.  Liu teaches that it is known in the art to image a patient in a variety of positions, such as in a sitting, standing, or laying down posture ([0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kuth to utilize initial orientation data as taught by Haras, in order to more accurately define the patient’s arrangement on the table by providing orientation type data in addition to positional data.  Furthermore, it would be obvious to one of ordinary skill in the art to have the patient laying down during imaging rather than to have the patient standing, as both arrangements are known in the art and whether the patient sits or stands may be decided based on the patient’s comfort, inability to stand, or the user’s preference.  The examiner notes that Kuth ([0015]) describes that the underlying idea of the invention is to completely automate MR imaging of the lung and thus proposed the patient to be standing so that the patient can easily step into the scanner.  However, Kuth does not teach away from the patient laying down, and the structural components do not prevent the patient from laying down if desired---the system components are capable of supporting the patient laying down.  Furthermore, the goals of the invention described in Kuth ([0015]) may still be achieved with the patient laying down.  That is, Kuth describes a system of automatically positioning the patient within the scanner based on automatic evaluation of image quality.  Furthermore, Liu provides additional support that it is known to one of ordinary skill in the art to image the patient in different positions such as sitting, standing, or laying down posture to conveniently meet particular requirements when being examined.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Kuth and Haras to display three orthogonal images as taught by Yamada, as this will provide the operator with a simultaneous view from different angles which will allow for the operator to more quickly and easily obtain a diagnosis.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuth et al. (US 2009/0048505; hereinafter Kuth) in view of Haras et al. (US 2008/0292048; hereinafter Haras) and Yamada (US 2016/0067008), and Liu et al. (US 2006/0241393; hereinafter Liu) as applied to claims 1 and 4 above, and further in view of Damadian et al. (US 10976387; hereinafter Damadian).
Kuth fails to show specific details regarding the graphical user interface display, such as wherein the step of displaying at least one information comprises displaying at least one straight line; wherein the at least one straight line is a horizontal straight line across the at least one displayed MR image; wherein the at least one straight line crosses a position of the magnetic isocenter of a quasi- static magnetic field of the MR imaging system; wherein the step of displaying
Damadian discloses and MR imaging technique and apparatus.  Damadian teaches wherein the step of displaying at least one information comprises displaying at least one straight line (Line function, column 8, lines 40-67; Figure 3D); wherein the at least one straight line is a horizontal straight line across the at least one displayed MR image (Line function, column 8, lines 40-67; Figure 3D); wherein the at least one straight line crosses a position of the magnetic isocenter of a quasi- static magnetic field of the MR imaging system (Line function, column 8, lines 40-67; Figure 3D; also, setting X,Y,Z coordinates based on center of the magnetic field, column 7, lines 14-60); wherein the step of displaying at least one information comprises displaying grid lines (Line function, including intersecting/grid lines; column 8, lines 40-67; Figure 3D); further comprising a step of manually adjusting the displayed graphical information to a desired position (Line function, column 8, lines 40-67; Figure 3D).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Kuth, Haras, Yamada, and Liu to utilize a displayed GUI with lines as taught by Damadian, as this will provide the user with controls which are easy to visualize and manipulate, in order to more accurately ensure the correct positioning of the patient within the imaging scanner.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuth et al. (US 2009/0048505; hereinafter Kuth) in view of Haras et al. (US 2008/0292048; hereinafter Haras), Yamada (US 2016/0067008), and Liu et al. (US 2006/0241393; hereinafter Liu) as applied to claim 13 above, and further in view of Kendrick et al. (US 2003/0206614; hereinafter Kendrick).
Kuth fails to show a radiotherapy apparatus.
Kendrick discloses a method and apparatus for alignment of medical radiation beams.  Kendrick teaches a radiotherapy apparatus, and corresponding patient adjustment based on imaging data ([0009]-[0010], [0027], [0031]-[0032], [0036], [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Kuth, Haras, Yamada, and Liu to utilize a radiotherapy apparatus as taught by Kendrick, as the imaging data and patient positioning will provide important diagnostic information which can be further utilized to increase accuracy of a treatment procedure to correct the patient’s disease state (Kendrick, [0003]).

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuth et al. (US 2009/0048505; hereinafter Kuth) in view of Haras et al. (US 2008/0292048; hereinafter Haras), Yamada (US 2016/0067008), and Liu et al. (US 2006/0241393; hereinafter Liu) as applied to claims 17 and 20 above, and further in view of Bono et al. (US 8932299; hereinafter Bono).
Kuth fails to show wherein the at least one plane comprises a transverse plane, wherein the desired orientation of the subject of interest is parallel to the transverse plane, and wherein comparing the desired position and orientation of the subject of interest with the displayed information comprises comparing the orientation of the subject of interest to the transverse plane; wherein applying the image analysis algorithm for segmentation to the at least one MR image comprises identifying hip bones of the subject of interest, and wherein comparing the orientation of the subject of interest to the transverse plane comprises comparing the location of the hip bones to the transverse plane.  
Bono discloses a patient specific total hip arthroplasty procedure.  Bono teaches wherein the at least one plane comprises a transverse plane, wherein the desired orientation of the subject of interest is parallel to the transverse plane, and wherein comparing the desired position and orientation of the subject of interest with the displayed information comprises comparing the orientation of the subject of interest to the transverse plane (patient lying flat on table defines transverse plane, calculating degree of inclination/abduction and anteversion from the plane; column 9, line 24-column 10, line 50); wherein applying the image analysis algorithm for segmentation to the at least one MR image comprises identifying hip bones of the subject of interest, and wherein comparing the orientation of the subject of interest to the transverse plane comprises comparing the location of the hip bones to the transverse plane (hip bones, acetabulum; column 9, line 24-column 10, line 50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Kuth, Haras, Yamada, and Liu to utilize angular information from the hip bones to determine if the patient is lying flat or has rotated away from the table, in order to more accurately determine the patient’s precise location in three-dimensional space.

Claims 11 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuth et al. (US 2009/0048505; hereinafter Kuth) in view of Haras et al. (US 2008/0292048; hereinafter Haras), Yamada (US 2016/0067008), and Liu et al. (US 2006/0241393; hereinafter Liu) as applied to claims 3 and 13 above, and further in view of Gulaka et al. (US 2017/032271; hereinafter Gulaka).
While Kuth shows an information unit 18 for displaying feedback instructions to the user during the imaging procedure, Kuth fails to show projecting an image by a display device disposed within the bore.
Gulaka discloses a medical imaging apparatus.  Gulaka taches projecting an image by a display device disposed within the bore (in bore display; [0164], [0180]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Kuth, Haras, Yamada, and Liu to project an image by a display device disposed within the bore as taught by Gulaka, as enabling the display device to be moved out of or into the bore provides additional viewing arrangements which will allow the user to easily view the display while being appropriately positioned for the desired type of imaging scan, for example in a case where the patient is unable to gaze outside of the bore.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuth et al. (US 2009/0048505; hereinafter Kuth) in view of Haras et al. (US 2008/0292048; hereinafter Haras) and Yamada (US 2016/0067008).
Kuth shows a method of operating a magnetic resonance MR imaging system, comprising typical components such as a main magnet with regard to positioning a subject of interest to be imaged (abstract), the MR imaging system including an examination space and a graphical user interface ([0038], [0054]), wherein the method comprising: displaying at least one MR image obtained from an MR scan on the graphical user interface, and displaying at least one information in the at least one MR image indicating a position relative to the examination space (display outline of patient’s body together with outline of homogenous area of the MR scanner, [0054]); and comparing a desired position and a desired orientation of the subject of interest with the at least one displayed information wherein the step of comparing a desired position and orientation of the subject of interest comprises applying an image analysis algorithm for segmentation to the at least one MR image (segmenting, [0054]; [0046]), and the step of displaying at least one information includes displaying information that represents at least one spatial relation between a desired position and orientation of the subject of interest and a result of the step of applying an image analysis algorithm for segmentation (display outline of patient’s body together with outline of homogenous area of the MR scanner, [0054]).
Also, based on a result of the step of comparing, deriving at least one corrective action for positioning the subject of interest on the patient table top towards at least one out of the desired position and the desired orientation, and carrying out the at least one derived corrective action ([0046]-[0047]); the step of displaying at least one information comprises displaying graphical information and the step of comparing comprises comparing at least-3- one out of a desired positioning and a desired orientation of the subject of interest with the at least one displayed graphical information ([0046]-[0047]); wherein the step of deriving at least one corrective action for positioning the subject of interest is followed by a further step of displaying information representing the at least one corrective action to the subject of interest to be imaged ([0046]-[0047]); the at least one information in the at least one MR image indicating the position relative to the examination space is the position relative to a magnetic isocenter of the MR imaging system (display outline of patient’s body together with outline of homogenous area of the MR scanner, [0054]).
While Kuth describes obtaining initial position data, Kuth fails to explicitly refer to obtaining initial orientation data to use in the comparison of the patient’s arrangement on the table.  Also, Kuth fails to show the patient laying on the table top.  Also, Kuth fails to show displaying three orthogonal images.
Haras discloses a method and system for displaying tomography data of a patient.  Haras teaches obtaining initial orientation data to use in a comparison for the patient’s arrangement laying on a table ([0015]-[0018], [0042]-[0043]); wherein a magnetic isocenter of a quasi-static magnetic field of the MR imaging system defines a center of a Cartesian coordinate system, and wherein displaying the information in the at least one MR image indicating the initial position and orientation of the subject of interest relative to the examination space includes displaying an orientation of the subject of interest with respect to at least one plane in the Cartesian coordinate system (Cartesian coordinates, planes defined by x, y, z axes; [0042]-[0043]). 
Yamada discloses an image display apparatus and method.  Yamada teaches displaying three orthogonal images (Figure 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kuth to utilize initial orientation data as taught by Haras, in order to more accurately define the patient’s arrangement on the table by providing orientation type data in addition to positional data.  Furthermore, it would be obvious to one of ordinary skill in the art to have the patient laying down during imaging rather than to have the patient standing, as both arrangements are known in the art and whether the patient sits or stands may be decided based on the patient’s comfort, inability to stand, or the user’s preference.  The examiner notes that Kuth ([0015]) describes that the underlying idea of the invention is to completely automate MR imaging of the lung and thus proposed the patient to be standing so that the patient can easily step into the scanner.  However, Kuth does not teach away from the patient laying down, and the structural components do not prevent the patient from laying down if desired---the system components are capable of supporting the patient laying down.  Furthermore, the goals of the invention described in Kuth ([0015]) may still be achieved with the patient laying down.  That is, Kuth describes a system of automatically positioning the patient within the scanner based on automatic evaluation of image quality.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Kuth and Haras to display three orthogonal images as taught by Yamada, as this will provide the operator with a simultaneous view from different angles which will allow for the operator to more quickly and easily obtain a diagnosis.


Response to Arguments
Applicant's arguments filed 4/4/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding claim 15, examiner respectfully disagrees.  Applicant argues that the cited art does not teach the limitations, based upon similar reasons set forth for claim 13.  Claim 13 however was amended to recite “a main magnet having a bore, providing an examination space within the bore, wherein the examination space is provide to arrange at least the portion of the subject of interest therein;”.  Claim 15 however has not been amended to include this language, therefore it is unclear precisely what applicant’s argument in regards to claim 15 would be.  In that the argument may be directed towards the combination of the references, the examiner maintains that it would be obvious to one of ordinary skill in the art to modify Kuth, as noted in the rejection above:
“Furthermore, it would be obvious to one of ordinary skill in the art to have the patient laying down during imaging rather than to have the patient standing, as both arrangements are known in the art and whether the patient sits or stands may be decided based on the patient’s comfort, inability to stand, or the user’s preference.  The examiner notes that Kuth ([0015]) describes that the underlying idea of the invention is to completely automate MR imaging of the lung and thus proposed the patient to be standing so that the patient can easily step into the scanner.  However, Kuth does not teach away from the patient laying down, and the structural components do not prevent the patient from laying down if desired---the system components are capable of supporting the patient laying down.  Furthermore, the goals of the invention described in Kuth ([0015]) may still be achieved with the patient laying down.  That is, Kuth describes a system of automatically positioning the patient within the scanner based on automatic evaluation of image quality”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793